         Case 1:18-cv-03007-JEB Document 16 Filed 02/20/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

    BRADY CENTER TO PREVENT
    GUN VIOLENCE,
                     Plaintiff,
              v.                                Civil Action No. 18-3007 (JEB)
    UNITED STATES DEPARTMENT
    OF STATE,
                     Defendant.

                          JOI NT S T AT US RE PO RT

       Defendant, the United States Department of State (“State”), and Plaintiff, the

Brady Center to Prevent Gun Violence (the “Brady Center”), each by its undersigned

counsel, submit their respective positions in this joint status report pursuant to the

Court’s minute order dated November 15, 2019, to apprise the Court of the status of

State’s response to the Brady Center’s Freedom of Information Act Request F-2018-

05229 (the “Request”) at issue in this litigation.

       To date, State has identified 1,308 documents responsive to the Request. Of

these, State has withheld 973 documents in full, 1 withheld 230 documents in part,

and released 105 documents in full. In a letter to the Brady Center dated February




1
 State identified a discrepancy in the number of documents it reported in its release
determination letters as having been withheld in full. The numbers of documents
accounted for it in this status report accurately reflect the number of documents
processed in this case.
           Case 1:18-cv-03007-JEB Document 16 Filed 02/20/20 Page 2 of 8




14, 2020, transmitting the agency’s latest production, State advised the Brady Center

that the agency has completed the processing of the Request.2

      I.      THE BRADY CENTER’S POSITION

      This litigation is ripe for the Court to set a summary judgment briefing

schedule. In light of State’s overwhelming number of withholdings, State has not—

nor cannot—meet its burden to justify its nondisclosure of documents responsive to

the Brady Center’s Request with “reasonably specific detail, [to] demonstrate that

the information withheld logically falls within the claimed exemption, and are not

controverted by either contrary evidence in the record nor by evidence of agency bad

faith.” Larson v. Dep’t of State, 565 F.3d 857, 862 (D.C. Cir. 2009) (quoting Miller

v. Casey, 730 F.2d 773, 776 (D.C. Cir. 1984)).

      In withholding in full or in part over 90 percent of documents responsive to

the Request, the agency has provided only conclusory or generalized statements as

to the exemptions that it claims apply. State also has not provided a Vaughn index

to the Brady Center. Its suggestion that it may be willing to provide a limited index

with respect to certain withholdings is insufficient. The sheer magnitude of State’s

withholdings and the lack of specific detail State has provided to date regarding



2
  On February 21, 2020, State informed Plaintiff that, due to an administrative
oversight, it had not accounted in any prior release letter for 15 documents that had
been withheld in full. These documents had been fully processed prior to February
14, 2020.
                                         2
          Case 1:18-cv-03007-JEB Document 16 Filed 02/20/20 Page 3 of 8




applicable FOIA exemptions make it impossible for State to fully justify the

exemptions claimed. 3

       State made a total of 11 document productions to the Brady Center over the

course of processing the Request. Each of the letters transmitting these productions

offered only general and conclusory statements as to which FOIA exemptions

applied to the documents withheld in full. State gave no further description of these

withheld documents, did not list the type of each document or give a general

summary of each document’s subject-matter or content. State also did not detail the

specific FOIA exemption(s) applicable to each document withheld.

       With respect to documents released in part, redactions were labeled with the

claimed FOIA exemption subsection(s), but with no other additional detail or

description. The lack of detail makes it impossible to evaluate the basis for State’s

redactions. For example, for redactions made pursuant to Exemption 5, State did

not identify the type of privilege asserted (e.g. deliberative, attorney work-product,

or attorney-client), and certain redactions made pursuant to Exemption 6 appeared

to contain substantive content not limited solely to personal privacy information.

Indeed, in many cases State simply listed any FOIA exemption that might apply to



3
 While State has made a conclusory statement that it has completed processing the Request, it
has not described the extent of its searches and, as such, the adequacy of the agency’s searches
has not been tested.

                                                3
        Case 1:18-cv-03007-JEB Document 16 Filed 02/20/20 Page 4 of 8




some portion of a document which was extensively or fully redacted making it

impossible for the Brady Center to determine which FOIA exemption State was

claiming for particular portions of a document

      The Brady Center filed the Request more than 19 months ago, seeking copies

of records relating to the settlement between State and Defense Distributed,

permitting Defense Distributed to publish computer-aided design (“CAD”) files that

act as blueprints for the creation of guns and gun components for three-dimensional

(“3D”) printers without government approval. Shortly thereafter, the Request was

granted “expedited processing” status, on the grounds, inter alia, that the documents

requested were necessary to ensuring the physical safety of individuals residing in

the United States and abroad. On January 23, 2020, changes to the federal rules

were published that would shift export oversight and licensing for small arms that

are not considered military equipment from the U.S. Department of State to the U.S.

Department of Commerce. The proposed rules changes, which are set to take effect

45 days from the date of publication, will allow for the online publication of the very

same CAD files that were the subject of the litigation and resulting settlement

between State and Defense Distributed. Should the rules take effect, they will




                                          4
         Case 1:18-cv-03007-JEB Document 16 Filed 02/20/20 Page 5 of 8




undoubtedly jeopardize the physical safety of individuals residing in the United

States and abroad.4

       There is no more time for delay. State has not complied with its statutory

obligations to either produce records responsive to the request or adequately justify

the exemptions it claims. For the reasons described above, the Brady Center

respectfully requests the following briefing schedule:

             • State’s Motion for Summary Judgment: March 30, 2020

             • The Brady Center’s Opposition and Cross-Motion for Summary

               Judgment: April 13, 2020

             • State’s Reply in Support of Motion for Summary Judgment and

               Opposition: April 20, 2020

             • The Brady Center’s Reply in Support of Cross-Motion for Summary

               Judgment: April 27, 2020

       II.     THE STATE DEPARTMENT’S POSITION

       State is surprised by Plaintiff’s position. Throughout this case, State has met

or exceeded the processing rate ordered by the Court on May 13, 2019, and provided


4
 See Stacy Fernández, “Trump Administration Sets Into Motion Return of Online 3D Gun
Blueprints”, Texas Tribune (Jan. 14, 2020), available at
https://www.texastribune.org/2020/01/14/3d-printed-gun-blueprints-could-soon-go-back-online/;
Daniel Wilson, “States to Sue Trump Admin. Over 3D-Printed Gun Rules”, Law360 (Jan. 21,
2020), available at https://www.law360.com/articles/1236233/states-to-sue-trump-admin-over-
3d-printed-gun-rules.

                                              5
        Case 1:18-cv-03007-JEB Document 16 Filed 02/20/20 Page 6 of 8




its final release to the Brady Center on February 14, 2020. That same day,

undersigned counsel for State inquired with the Brady Center’s counsel as to how

the Center would like to proceed. Brady Center’s counsel asked only whether State

would be providing a Vaughn index, and State indicated that it is generally willing

to do so for the purpose of eliminating or limiting disputes to be briefed on summary

judgment and requested that the Brady Center identify the specific withholdings in

dispute, as it would take an massive amount of time and effort to index every

withholding and redaction (some of which overlay other redactions) in the

approximately 1,200 documents (not pages) withheld in full or in part. Brady

Center’s counsel stated that State need not index names, telephone numbers, and

email addresses, but that it would not limit its dispute any further. That was on

February 18, 2020. Since then, State has been analyzing its withholdings to

determine how long it would take to create a draft Vaughn index to the Brady

Center’s specifications and whether there might be some way to make the process

less time-consuming and more efficient through the categorization of certain records

on the index or some other means. It will, however, take State some more time to

make that determination.

      Then, at about 5:04 p.m. today—the day this status report is due and without

prior warning—the Brady Center’s counsel provided undersigned counsel for State

with a draft of this report setting forth the Brady Center’s position above. At no point

                                           6
        Case 1:18-cv-03007-JEB Document 16 Filed 02/20/20 Page 7 of 8




prior to that time has the Brady Center’s counsel indicated the odd position that the

amount of State’s withholdings inherently demonstrates States inability to

adequately justify them—a non sequitur—or that efforts to resolve or narrow the

Brady Center’s disputes through exchange of a draft index would be futile, or that

the parties should proceed immediately to summary judgment. Nor has the Brady

Center prior to this evening raised any dispute about the adequacy of State’s search.

State would have been happy to confer with the Brady Center on that subject.

      State is disappointed in the Brady Center’s last-minute abandonment of what

State perceived to be good-faith discussions and its sudden insistence (without any

effort to confer) that State’s search and a very large amount of withholdings be

briefed to the Court in a summary judgment motion. State remains willing to engage

in discussions about how to narrow the issues that need to be litigated, and to explore

how it can provide Plaintiff with additional information about its withholding. State

understands that it cannot, however, force the Brady Center to negotiate, and will

move forward preparing a comprehensive motion for summary judgment if

necessary. Given the large amount of contested withholdings, however, it will take

State far longer than the schedule proposed by the Brady Center to file an opening

motion. As noted, State is currently assessing how long it would take to create an

index addressing all of the Brady Center’s challenged withholdings and whether it

can take some approach that would make the process less time consuming and more

                                          7
        Case 1:18-cv-03007-JEB Document 16 Filed 02/20/20 Page 8 of 8




efficient (and less burdensome for the Court in deciding the motion). State therefore

requests that the Court defer the entry of a briefing schedule at this time and instead

order the parties to submit a briefing schedule in two weeks, on or before March 5,

2020.

 Respectfully submitted,
  /s/ Ariel S. Glasner                        TIMOTHY J. SHEA, D.C. Bar
 Ariel S. Glasner, D.C. Bar #991442           #437437
 Jon Waldron, D.C. Bar #425539                United States Attorney
 Blank Rome LLP
 1825 Eye Street, N.W.                        DANIEL F. VAN HORN, D.C. Bar
 Washington, District of Columbia             #924092
 20006                                        Chief, Civil Division
 Telephone: 202 772 5963                      By: /s/ Johnny Walker
 AGlasner@Blankrome.com                       JOHNNY H. WALKER, D.C. Bar #
                                              991325
 Jonathan E. Lowy, D.C. Bar #418654           Assistant United States Attorney
 Joshua Scharff, D.C. Bar #999392             555 4th Street, N.W.
 Brady Center to Prevent Gun Violence         Washington, District of Columbia
 840 First Street, N.E., Suite 400            20530
 Washington, District of Columbia             Telephone: 202 252 2575
 20002                                        johnny.walker@usdoj.gov
 Telephone: 202 370 8105
 jscharff@bradymail.org                       Counsel for Defendants

 Counsel for Plaintiff
 Dated: February 20, 2020




                                          8
